 BUCKEYE COAL CO.Buckeye Coal Companyiand United Steelworkers ofAmerica,LocalUnion 14685,AFL-CIO-CLC.Case 6-CA-9075March 14, 1977DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn November 9, 1976, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, NemacolinMines Corporation, successor to Buckeye CoalCompany, Nemacolin, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iOn April I, 1976, NemacolinMinesCorporation took over theoperating functions previously performed by Buckeye Coal Company2For the reasons given in hisdissent inCurtis Industries,Division ofCurtis No!! Corporation,218 NLRB 1447 (1975), Member Fanning wouldnot find the discriminatee to be a "managerial" employee under the Acteven if he were a "management trainee."DECISIONSTATEMENT OF CASERALPH WINKLER, Administrative Law Judge: Upon acharge filed on March 10, 1976, a complaint issued by theGeneral Counsel on May 21, 1976, and an answer filed byRespondent, a hearing was held in Pittsburgh, Pennsylva-nia, on July 26, 1976.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENT659Respondent Buckeye Coal Company, a wholly ownedbut independently operated subsidiary of the YoungstownSheet and Tube Company, is a Pennsylvania corporationengaged in mining operations at Nemacolin,Pennsylvania.On April 1, 1976, Nemacolin Mines Corporation, whichalso is a wholly owned subsidiary of Youngstown Sheetand Tube, took over the operating functions of theNemacolinminestheretofore performed by Buckeye CoalCompany. The parties agree, and I find, that Buckeye CoalCompany and Nemacolin Mines Corporation are employ-ers within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, Local Union 14685,AFL-CIO-CLC, herein called the Union, is a labororganization within Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRalph Thompson was employed from 1973 until March1976 as an accountant in the accounting department atRespondent's mining facility at Nemacolin, Pennsylvania.Thompson was discharged on March 5, 1976, and theprincipal issues are whether his termination was for unionreasons and, if so, whether Thompson was either astatutory supervisor or a managerial employee and there-fore outside the coverage of the Act on either basis.Following an election, on September 12, 1975, the Unionwas certified to represent the office clerical and technicalemployees in the accounting department at Respondent'sNemacolin, Pennsylvania, facility.The eligibility listprepared and submitted by Respondent in connection withthat election did not include the name of Ralph Thompsonand he did not vote in that election. A 3-year collective-bargaining agreement was subsequently negotiated andexecuted by Respondent and the Steelworkers on February9, 1976.1Robert Lunsford, the "mine accountant," was in chargeof the Nemacolin accounting department and was Thomp-son's supervisor until December 1, 1975. On that dateLunsford advanced to the position of mine accountantadministrator, a promotion offered to him in September,and Kermit Anderson succeeded Lunsford as the mineaccountant. In September 1975, George Henning (control-ler of the Nemacolin operation) asked Thompson if he wasinterested in the mine accountant position, and Thompsonsaid he was not and he declined the promotion. As mineaccountant, Anderson became the new supervisor of the sixaccounting department employees (including Thompson).Henning is the "mine accountant's" immediate superior.On or about March 1, 1976, several accounting depart-ment employees suggested to Thomspon that he join theUnion as he was performing substantially the same officefunctions as they and for which the Union had beeniThe undergroundemployees at the Nemacolin minehave beenrepresentedby United Mine Workers of America'for many years.228 NLRB No. 90 660DECISIONSOF NATIONALLABOR RELATIONS BOARDcertified.Thompson signed a union authorization card thenext day,and several of the employees thereupon advisedMine Accountant Anderson that Thompson was joiningtheUnion.Anderson immediately notified Mine OfficeAdministrator Lunsford and Controller Henning what theemployees had told him about Thompson.Lunsfordinquired whether Anderson had actually seen Thompson'sunion card and, when Anderson replied he had not,Lunsford instructed Anderson to "verify" Thompson'sunion membership.On or about March 4,Anderson askedto see Thompson's card.Thompson showed it to him, andAnderson reported this fact to Lunsford.On March 5, Henning instructed Anderson to terminateThompson at the end of the day and to issue a final salarycheck to Thompson drawn on a petty cash account. (Thiswas not a regularpayday,nor are regularsalary checksdrawn on such accounts or issued in Nemacolin.)Ander-son testified he did not know at the time why Thompsonwas being discharged and that Henning did not tell him thereason.Anderson then notified Thompson of his dischargeand gave him a termination check,and, when Thompsonasked for an explanation,Anderson said,"I don't have areason."Thompson thereupon telephoned Henning, andHenning told him he was discharged for not performing asan "assistantmine accountant"in a suitable manner.Thompson replied that he was not an"assistantmineaccountant." A day or two later, Thompson sought anexplanation for his discharge from Mine SuperintendentJames Conrad.Conrad gave no reason,but said he wouldget something in writing from his own corporate superior,Chester Stone,the president of Nemacolin Mine Corpora-tion.Thompson then called Stone and was advised by thelatter that Stone"backed"the decision to fire Thompsonbut that he(Stone)would not tell Thompson why he wasfired.Lunsford also testified that, although he was the"personnel and labor relations man," he did not know thereason for the discharge and that Superintendent Conradtold him that orders for the discharge came from highercorporate authority in Pittsburgh.The following month,in connection with a claim filed byThompson for unemployment benefits,Respondent ad-vised the Commonwealth of Pennsylvania that it hadterminated Thompson for "refus[ing] promotion." Thiswas Thompson's first indication of Respondent's purportedreason for his discharge.Thompson was never warned orreprimanded during his entireperiodof employment withRespondent and, according to Henning,he had never beentold that he would be terminated should he turn down themine accountant promotion offered him in September andwhich he declined.Thompson had received four wageincreases during his employment,the last one about 2months after refusing the mine accountant position.Respondent'sSupervisory ContentionIn supportof its contentionthatThompson was asupervisor within the meaning of Section2(11) of the Actand thereforebeyond the Act's protection,Respondentasserts thatThompsonwas hired as a supervisor and wasconsideredas such byhis supervisors, that he effectivelyrecommended the directionof the employees to workovertime,that he was not on theeligibility list prepared byRespondent in the aforementioned representation case,and that-although there was no discussion of the matter- the Union made no objection to Thompson's omissionfrom such list. (Lunsford testified that he prepared the listand that he omitted Thompson's name because he believedThompson to be a supervisor.)Respondent also asserts insupport of so-called secondary criteria of supervisory statusthat Thompson had his own private office and his ownlisted telephone as representative of the accountingdepartment,that he had insurance and pension benefitsnot given to nonsupervisors,and that he was paid a straightsalary and received a higher wage than other nonsupervi-sors in the accounting department. Respondentfurtherasserts that Thompson was given authority to transmitinstructions and the responsibility for the purchase of coal,he had access to confidential information,and he was putin chargeof otherpersonnel in the office each time hissupervisor left.Until his discharge,Thompson had never been told thathewas a supervisor or that he was"assistantmineaccountant."The record establishes that Thompson hadnever hired,fired, suspended,laid off,disciplined, repri-manded,promoted,granted overtime,vacation time ortime off,assigned or independently distributed work,interviewed job applicants, or processed employee griev-ance or otherwise handled labor relations matters formanagement,and he had never been authorized to takeany such action.Except for one occasion discussedhereinafter,he had never effectively recommended suchaction.He never committed Respondent's credit and healso never attended management meetings.On one occasion Thompson did ask Mine AccountantAnderson to grant overtime to two employees to enablethem to meet work schedules, and Anderson authorized theovertime. Anderson testified that he occasionally left theoffice for a period of 1 day and that he would tellThompson to handle any particular problems and to makesure the office work proceeded on schedule. AlthoughThompson denied that he was ever left "in charge" of theoffice,Anderson testified that he never told Thompson thatThompson was the"acting mine accountant" during hisoccasional absences, and he further testified in thisconnection that the accounting employees worked on aroutine basis and that the work was such as not to requiredaily assignments.With respect to the claim that Thomp-son was responsible for purchasing coal, the record showsthat this responsibility was for "the accounting"of suchpurchases.The record as a whole does indicate that,by reason of hisexperience and competency, Thompson was a valuableemployee in the accounting department.But while, asRespondent properly asserts,the enumerated powers listedin Section 2(11) are to be read in the disjunctive, thesection also"states the requirementof independence ofjudgment in the conjunctive (i.e., inconnection)with whatgoes before"and the individual thus must consistentlydisplay true independent judgment in performing one ofthe functions in Section 2(11).Poultry Enterprises,Inc. v.N.L.R.B.,216 F.2d798, 802(C.A. 5, 1954);N.LRB. v.City Yellow Cab Company,344 F.2d 575,580-582(C.A. 6,1965).Also seeN.LR.B. v. Meadow Creamery, Inc.,215 BUCKEYE COAL CO.661F.2d 247, 251 (C.A. 3, 1954);N.L.R.B. v. SouthernBleachery & Print Works, Inc.,257 F.2d 235, 239 (C.A. 4,1958),cert.denied 359 U.S. 911 (1959);N.L.R.B. v.Security Guard Service, Inc.,384 F.2d 143, 146-151 (C.A. 5,1967);The Journal-Times Company,209 NLRB 745, 747-748 (1974) (where "assistants" to the "pressmen in charge"were not statutory supervisors even though they occasion-ally substituted for their supervisor and received higherwages than other nonsupervisory employees);CompleteAuto Transit, Inc.,214 NLRB 425, 426-427 (19"') (where"foremen" were not statutory supervisors despite theirtitles and even though they were salaried and shared insome supervisory benefits);Cubit Systems Corporation,194NLRB 622, 623-624 (1971);Hilton-Burns Hotel Co., Inc.,167 NLRB 221, 222 (1967) (where possible future assign-ment to supervisory work was itself insufficient to satisfythe statutory definition).Further discussion is unnecessary to find, as I do, thatThompson neither exercised nor was empowered toexercise supervisory authority and that he was not asupervisor within Section 2(11) of the Act.Respondent's "Managerial" ContentionRespondent contends, as indicated above, that even ifThompson were fired for union reasons and even if he notbe found to have been a statutory supervisor, he wasnonetheless hired as a "management trainee" and thereforeoutside the protection of the Act as a "managerial"employee.Respondent relies in this connection onN. L.R.B. v. Bell Aerospace Company, Division of Textron,Inc.,416 U.S. 267 (1974), andCurtis Industries, Division ofCurtis Noll Corporation,218 NLRB 1447 (1975).In holding inBell Aerospacethat employees properlyclassified as "managerial" are outside the Act, the SupremeCourt indicated its approval of the definition of "manageri-al employees" as those who "formulate and effectuatemanagement policies by expressing and making operativethe decisions of their employer" (416 U.S. at 288). TheCourt further stated that "the specific job title of theemployees involved is not in itself controlling. Rather, thequestionwhether particular employeesare `managerial'must be answered in terms of the employees' actual jobresponsibilities,authority, and relationship to manage-ment" (416 U.S. at 290). The Board consequently held that"management trainees" involved inCurtis Industrieswerewithin the "managerial" exclusion, and it stated in part asfollows (218 NLRB 1447):All of the management trainees either advance intomanagement positions or leave the Respondent'semploy. Management trainees are recruited and hiredbecause of their special educational backgrounds;accept employment with a designated managerial goalinmind; remain with the Employer only if theysuccessfully complete the program; are paid a substan-tiallyhigher rate of pay than regular employees inequivalent positions; and have dissimilar conditions ofemployment from those of regular employees. More-over, the management trainees are given the samefringe benefitsas supervisors and managerialemploy-ees ratherthan those enjoyed by regular employees.Inasmuch as these management traineeshave beenshown to have no alternatives other than to be placedinmanagement positionsultimately or to leave theemploy of the Employer, we agree with the Administra-tiveLaw Judge that theirinterestsare aligned withmanagementrather than with regular employees andthat, therefore, they are partof managementunder thedecisionof theSupremeCourt inBell Aerospace, supra.Our dissentingcolleague argues thatbecause "theirpresent jobresponsibilities [consist]solely of non-discretionary rank-and-filework," their status asmanagement trainees is not "inconsistentwith theirparticipationin a labor organization." In our view,however, the attitudes, outlook, sympathies, and orien-tationof the management traineesare likely to be farmore greatlyinfluencedby the management status forwhich theyare trainingand which they hope to receivein the near future than by the type of work to whichthey are assigned for admittedly brief periods as part oftheir training.Thompson had a collegedegree inaccounting and hiseducational background undoubtedly was a factor inRespondentselectinghim for the accounting department.(The recorddoes not disclosethe scholastic background ofother employees in the department.) And Mine Account-ant Lunsford told Thompson on the first day of Thomp-son's employment in 1973 that "there would be a need for amine accountant[a managerialposition] and these posi-tions could be available to him." As indicated above,Thompson did have a private office and telephoneline anddid enjoycertain fringebenefits not offered to othernonsupervisorypersonnel.However, Thompsonwas nevertold, nor were any otheremployees told,2 thathe was a managementtrainee andthat his only options upon successful completion of atraining program werethat he would either be promoted orleaveRespondent's employ.When Thompson declinedadvancementto the mineaccountant position in Septem-ber 1975, he was noteven theninformed that he had beenin a trainingprogram and that he would be terminatedunless he accepted the promotion. Despite Thompson'srefusal of a promotion, Respondent gave him a substantialwage increase2 months later.Lunsford testified that he (Lunsford) was instructedwhen Thompson joined his department that Thompsonwas to behis assistantand that he was to train Thompsonto becomea mineaccountant. Lunsford testified he did tellThompson he expected Thompson to learn all jobs in thedepartment, and Thompson presumably did so andundoubtedly became a most valuable employee. For 2years,meanwhile,Thompson worked alongside the otheraccounting department employees and did the variety offunctions performed by them, and, to repeat, not a wordwas saidto him that he was being groomed for advance-ment and that he would be terminated should he decline amanagerial promotion.2CompareHelena Laboratories Corporation,225 NLRB 257 (1976) 662DECISIONSOF NATIONALLABOR RELATIONS BOARDTo find Thompson to be a"managerial"employee wouldbe an unwarranted stretching of that concept in thecircumstances of this case,and I accordingly conclude thatThompson was an "employee"within the meaning ofSection 2(3) of the Act and that he was not a managerialemployee under theBell AerospaceandCurtis Industriescases.began his employment on April 5, 1976.Anderson'stestimony is to the effect that Mallet and other applicantswere interviewed by him and Henning and that theseinterviews did not take place until either the weeks ofMarch 13 or March 20. (It is recalled that Thompson wasdischarged on March 5.)The Reasonfor theDischargeClaiming that it discharged Thompson for cause,havingnothingtodowithThompson'sjoiningtheUnion,Respondent'sbrief asserts"that Thompson was hired totrain and supervise and he knew it; that Thompson did notsupervise well; that he refused to work overtime withoutcompensation;thatThompsonrefused the promotion fortrainee toChiefMine Accountant[inadvertent nomencla-ture for mine accountant];and that Thompson wasemotionally incapable of even taking auditors out tolunch."Takingup these itemsseriatim:Thompson was nota supervisor,he didnot know he was, and Respondentknew he did not want to be a supervisor;the claim that he"did not supervise well" is based on an unwarrantedassumption that he was a supervisor and on Lunsford'sconclusionary statement that is unsupported unless it refersto the later item about not taking auditors out to lunch(this occurred on one occasionin 1974 anddid not deterRespondentfromoffering the mine accountant job toThompson in 1975);the overtime matter involved a singleincidentearly in February1976 when Thompson, who wassalaried,purportedlydid not want toworkovertime unlesshe received overtime compensation. (Henning testified thatThompsonworked overtimebeforeand after this incidentand that he (Henning) had alreadydetermined on the basisof Thompson's refusal of a promotion in September that hedid not want to continue Thompson's employment "for along period of time.")Finally,we reach the matter of refusing the promotion,which was the reason Respondent gave the State forterminatingThompson.Henning andAndersontestified toa discussiontheyhad concerning Thompson on or aboutFebruary 12,1976, and Henning testifiedthat hedecidedon that occasion that Respondent wouldfireThompsonbecauseThompsonwas "an assistant mine accountant whoreallywasn't interested in moving up the line."Henningtestified that he thereupon contacted a personnel agencyon February 19 withrespect to obtaining a replacement forThompson.Henning further testified that,for reasons ofworkload in the accountingoffice,he did not terminateThompsonimmediately,and that he wanted to maintainThompson'sservicesuntila replacement was found.AccordingtoHenning,his own corporate superiors orpeers also counseled him not to terminateThompson "untilwe could have a replacement." Andersonalso testified thatthe decision to discharge Thompson was made on Febru-ary 12 and thatitwas decided not to implement thedecision until "we found a suitable replacement."Henning further testified that he received resumes ofapplicantsforThompson's job,that "we" interviewedsomeone onFebruary 25, thathe received a resume from aMr. Mallet in the latterpart of February, thatRespondentoffered the job toMallet in mid-March,and that MalletConcluding FindingsThis case involves a highly competent employee who isprecipitously discharged upon Respondent's "verification"of his union affiliation.Although Respondentpurportedlymade a decision to release Thompson long before Thomp-son joined the Union and it purportedly also decided not toeffectuate the decision until a "suitable replacement" befound,Respondent discharged Thompson before offering ajob to his replacement or, according to Anderson'stestimony,before even interviewing any applicants for thejob.Only one inference is tenable in my opinion uponconsiderationof all the facts andcircumstances relating toThompson'stermination. I conclude that Respondentdischarged Thompson for joining the Union and for noother reason.CONCLUSIONS OF LAW1.NemacolinMines Corporation is a successor toBuckeye Coal Company and bothare employers withinSection 2(6) and(7) of the Act.2.UnitedSteelworkersof America, AFL-CIO-CLC, isa labor organization within the meaning ofSection 2(5) ofthe Act.3.Ralph Thompsonwas an "employee" within themeaning of Section2(3) of the Act and wasnot either asupervisor within the meaning of Section 2(11) of the Actor a managerial employee excludedunder the Act.4.By dischargingThompson on March 5, 1976,Respondent has violated Section 8(a)(1) and(3) of the Act.This conductaffects commercewithin themeaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and(3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action,including reinstatingand making Thompson whole,in order to effectuate thepolicies of the Act.All backpay computations shall be inaccordance withF.W. Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962). In accordance with discussion of the matter at thehearing,the order will be issued against Nemacolm MinesCorporation as successor to Buckeye Coal Company.Upon the foregoing findings and conclusions of law, andupon the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended: BUCKEYE COAL CO.663ORDERSThe Respondent, Nemacolin Mines Corporation, succes-sor to Buckeye Coal Company, Nemacolin, Pennsylvania,its officers, agents, successor, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees for joining United Steelworkers of America,AFL-CIO-CLC, or any other union.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Ralph Thompson reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole as set forthin "The Remedy" section, above, for any loss of earningssuffered as a result of the discrimination against him.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this recommend-ed'Order.(c) Post at its accounting office in Nemacolin, Pennsylva-nia, the attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toaccounting department employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herem shall, as provided in Sec102.48 ofthe Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL reinstate Ralph Thompson and make himwhole for earningslost sincehis discharge.WE WILL NOT discharge or otherwise discriminateagainst employees for joining United Steelworkers ofAmerica, AFL-CIO-CLC.NEMACOLIN MINESCORPORATION, SUCCESSORTO BUCKEYE COALCOMPANY